DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed March 29, 2021, have been noted; however, these arguments are moot based on new grounds of rejection discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation “the DC coefficient” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 9, 10, 11, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sole Rojals et al. (US 9,106,913, already of record, referred to herein as “Sole”) in view of Bultje et al. (US 2015/0110409, referred to herein as “Bultje”).

Regarding claim 9, Sole discloses: A method of decoding an image (Sole: column 1, lines 20-22), the method comprising.
obtaining arithmetic coded significant coefficient flag information of a current transform coefficient from a bitstream (Sole: column 27, lines 44-52, disclosing arithmetic coding of transform coefficients; column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal a significance map; Fig. 4; column 13, lines 63-67 and column 14, lines 1-9, disclosing transmission of coded video to a decoder via a bitstream);
determining probability information for arithmetic coded significant coefficient flag information (Sole:  column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal significance information; column 28, lines 37-46, disclosing derivation of a context with different probability models based on the significance information)...; and
decoding the arithmetic coded significant coefficient flag information according to the probability information (Sole: Fig. 4, disclosing decoding of coded video; column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal significance information; column 7, lines 11-22, disclosing coding of coefficients of a transform unit; column 9, lines 54-57, disclosing signaling of a 
Sole does not explicitly disclose determining probability information according to a distance between the DC coefficient and a current coefficient in the current transform block  
However, Bultje discloses determining probability information according to a distance between the DC coefficient and a current coefficient in the current transform block (Bultje: paragraph [0111], disclosing determination of a context based on a distance between the current location and the DC coefficient; paragraph [0064], disclosing that context information may be used to determine probability information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the DC coefficient positions of Bultje in the method of Sole.
One would have been motivated tom modify Sole in this manner in order to better reduce the amount of data in a video stream by determining an entropy coding probability based on context coefficients (Bultje: paragraphs [0001] and [0003]).

Regarding claim 10, Sole and Bultje disclose: The method of claim 9, wherein in the determining of the probability information, the probability information for the arithmetic coded significant coefficient flag information is determined according to which region the current coefficient is located in the current transform block that is divided into a plurality of regions (Sole: column 21, lines 52-66, disclosing use of significant coefficient flags as syntax to signal significance information; column 28, lines 52-60, disclosing use of probability models according to positions of coefficients).

claim 11, Sole and Bultje disclose: The method of claim 9, wherein the transform block is divided into the plurality of regions based on a DC position of the transform block (Sole: Fig. 27, column 38, lines 30-47, disclosing arranging a block of transform coefficients into one or more subsets).

Regarding claim 19, Sole and Bultje disclose: The method of claim 9, wherein the transform block is divided into the plurality of regions based on a distance from an upper left position to a position of the current coefficient within the transform block (Sole: Fig. 6, column 18, lines 31-39, disclosing scanning of DC coefficients in a transform block including a coefficient in an upper left comer of a current block; column 9, lines 54-57, disclosing signaling of a position of a last significant coefficient—e.g., a reference coefficient—within the transform block; column 19, lines 29-41, disclosing setting sets of coefficients as coefficients that are consecutively scanned—e.g., used for reference coefficients; column 27, lines 53-56, disclosing context generation based on a distance from boundaries and a DC component; Fig. 27, column 38, lines 30-47, disclosing arranging a block of transform coefficients into one or more subsets)

Regarding claim 21, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

Regarding claim 22, Sole and Bultje disclose: A non-transitory computer-readable medium storing a bitstream generated by the method of encoding the image in claim 21 (Sole: column 46, lines 41-63, disclosing implementation via a non-transitory computer readable medium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484